Citation Nr: 1037968	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-36 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1951 to September 1954.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee disability was not manifested in active 
service or within one year of service discharge; any current 
right knee disability is not otherwise etiologically related to 
the Veteran's active service.


CONCLUSION OF LAW

The Veteran's right knee disability was not incurred in or 
aggravated by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in June 2008.  This letter advised the Veteran of the 
information necessary to substantiate his claim and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's entrance and separation exams and VA medical 
records are in the file.  The VA has also obtained private 
treatment records and associated them with the file.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence that the Veteran's current disability 
is related to service are his own unsubstantiated assertions 
which, as discussed below, the Board finds are not credible.  
Furthermore, as discussed below, the Veteran does not claim, nor 
does the evidence of record show, continuity of symptomatology.  
The Board finds that the evidence of record, as discussed below, 
is sufficient to decide the Veteran's claim without a current VA 
examination.  The U.S. Court of Appeals for the Federal Circuit 
has held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement which did not 
allege continuity of symptomatology, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under § 
5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  As there is no competent, credible 
evidence of record demonstrating some causal connection, an 
examination is not warranted.  See McLendon, supra.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).
The Veteran is alleging that his right knee disability is due to 
an incident which occurred in-service.  He alleges that during a 
football game in boot camp, he was tackled to the ground and 
immediately felt pain in his knee.  For this reason, the Veteran 
believes his claim for service connection should be granted.

Here, the Veteran's entrance and separation exams are silent as 
to any treatment, diagnoses or complaints of a right knee 
disability.  Service treatment records indicate the Veteran was 
provided medical evaluations both at entrance to and separation 
from service, in September 1951 and September 1954, respectively.  
In the entrance examination, there is no defect noted for the 
Veteran's bones and joints.  Overall, in the September 1951 
entrance examination, the only defect noted relates to the 
Veteran's vision and the examiner ultimately found the Veteran 
was physically qualified for enlistment.  In the separation 
examination, the Veteran's bones and joints are listed as normal.  
Also, in the clinical record at the separation examination, both 
the lower extremities and other musculoskeletal sections were 
marked as normal.  There are no complaints of, or reference to, 
any right knee disability or an in-service incident which caused 
a right knee disability.  The record also contained a notation 
that as of September 1954 no defects were found and the Veteran 
was physically qualified for separation.  

In short, the records are devoid of any complaints, diagnoses, or 
treatments consistent with an in-service incurrence of a right 
knee disability.  The lack of findings of record of an in-service 
incurrence of a right knee disability weighs against the 
Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board concludes it has not.

There is no medical evidence of complaints or findings of record 
to indicate the Veteran had a right knee disability until a 
private treatment record from October 1984.  In this regard, at 
the October 1984 physical examination, the Veteran's reported 
past medical history included only migraines and there is no 
reference to a right knee disability causing the Veteran 
problems.  Instead, the current record noted that the Veteran had 
suffered stiffness with minor pain in both knees for the past 2 
years.  On a follow up x-ray of the same day of both knees, the 
report noted specific findings which ruled out degenerative joint 
disease.  There is no reference by either the Veteran or the 
record that his right knee disability was related to an in-
service incident.  As such, the Board observes that the earliest 
complaint of right knee symptoms is from 1982, approximately 30 
years following the Veteran's separation from active service, and 
without any reference to an in-service injury.  The Board may, 
and will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The length of time between 
separation from service and evidence of complaints of right knee 
pain almost 30 years later, and without reference to service, 
weighs against the Veteran's current assertion that he suffered a 
right knee disability in-service.

With regard to the presumption of service connection, the Veteran 
must be diagnosed with arthritis which manifested to a degree of 
10 percent or more within 1 year from service for the presumption 
to apply.  38 C.F.R. § 3.307 (a)(3).  The Veteran was not 
diagnosed with tricompartmental right knee osteoarthritis until 
April 2009, approximately 30 years after service.  As such, the 
presumption of service connection does not apply in the instant 
case.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has provided VA and private treatment records for his 
right knee disability.  The earliest is a private treatment 
record from October 1984 where the Veteran complained he had been 
suffering from bilateral knee pain for 2 years.  The Veteran did 
not report that he had suffered a right knee injury in-service, 
or that his right knee had bothered him since service.  As noted 
above, bilateral knee x-rays were taken the same day with 
specific findings reported.  No further diagnoses were given and 
there is no reference to the claimed in-service incident.  There 
are no additional complaints, treatment, VA or private treatment 
records until April 1992.  The Veteran's private treatment record 
from April 1992 shows a thorough physical examination, with no 
mention of any knee problems or the incident which the Veteran 
claims occurred in-service.  In a June 1993 private treatment 
record, the Veteran reported some very mild right knee pain, and 
the doctor made specific findings about the Veteran's pain level 
and joint issues.  However, again the Veteran did not reference 
the claimed in-service injury and the doctor did not note that 
the right knee pain was related in any way to a service connected 
injury.  Again, no further diagnosis was given and there is no 
follow up shown in the file.  As there was no reference to an 
injury or complaints from service in this record, this evidence 
weighs against the Veteran's current assertion that he suffered 
this disability in-service.

The Veteran has provided consistent private treatment records 
through the 1990's, with complaints of other medical problems, 
but there is no further mention of any knee pain until November 
2000.  (See e.g. August 1996 record referencing high blood 
pressure, elevated cholesterol, and migraines).  In the November 
2000 private treatment record, intermittent right knee 
symptomatologies are noted, but no diagnosis is provided and 
there is no reference to an in-service injury.  The VA treatment 
records show the Veteran was treated consistently from September 
2001 to April 2009 without complaints of a right knee disability 
or reports of the claimed in-service injury.  (See e.g. August 
2002, August 2004, and August 2006 VA treatment records).  In the 
August 2004 VA treatment record it is noted that the Veteran 
reported lower back pain, but there is no mention of a right knee 
disability or the claimed in-service injury.

In the March 2009 private treatment record, the record notes 
degenerative changes of both knees with no acute fracture.  There 
was a history of weakness and pain, but there is no mention of 
the claimed in-service injury or that the right knee disability 
had been present since service.  Moreover, in the March 2009 
record it is noted that the reason for the examination is 
weakness in the right knee, but the record specifically states 
there was no injury which warranted the examination.  In the most 
recent record, a VA treatment record from April 2009, the Veteran 
was diagnosed with tricompartmental right knee osteoarthritis.  
However, there is no reference to the claimed in-service injury 
and the record does not show that the osteoarthritis was related 
to service.  As discussed above, although the Veteran was 
diagnosed with osteoarthritis, this does not warrant the 
presumption of service connection as its onset was beyond the 
presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

In light of all the evidence of record, the Board finds the 
evidence weighs against the Veteran's assertions that he suffered 
a right knee disability while in-service and that any current 
right knee disability is related to service.  The Board considers 
the Veteran's reported medical history to his physicians, without 
any reference to a service injury, to be more credible than his 
later assertions that his knee disability was caused by an in-
service injury.  One would expect the Veteran's reports of his 
past medical history to his physicians to be more credible.  The 
evidence of record does not link the claimed in-service injury in 
the 1950's and the diagnosis of a right knee disability over 30 
years later.  Furthermore, in reviewing the evidence described 
above, it is clear there is no evidence of continuity of 
symptomatology from service.  38 C.F.R. § 3.303(b).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
acknowledges that the Veteran himself has claimed that he suffers 
from a right knee disability caused by active service.  However, 
as a layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is 
competent to report (1) symptoms observable to a layperson, e.g., 
pain; (2) a diagnosis that is later confirmed by clinical 
findings; or (3) a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Furthermore, as noted above, the Board 
finds not credible the Veteran's claim of service connection for 
his right knee disability as a result of an in-service injury, as 
there are no complaints, diagnoses, or treatment for a right knee 
disability while in-service, or until approximately 30 years 
after service.  The first complaint of knee pain is in October 
1984 and at that point the Veteran complained he had been 
suffering from minor bilateral knee pain only since 1982, with no 
reference to service.  (See October 1984 private treatment 
record).

In sum, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim that he has a right knee 
disability as the result of service.  The threshold question of 
whether the Veteran has a current right knee disability that is 
related to service is answered in the negative.  The Board finds 
that the preponderance of the evidence is against the Veteran's 
claim.  The Veteran has produced no competent, credible evidence 
or medical opinion in support of his claim that his current right 
knee disability is the result of his active service.  In 
addition, the lack of complaints, diagnoses, or treatments of a 
right knee disability and the length of time between the 
Veteran's separation from active service and the first evidence 
of a right knee disability weigh against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, there is no presumption, and 
the claim for service connection for a right knee disability is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


